Kruse, P. J. (dissenting):
I dissent. I think the case was submitted to the jury upon too narrow a ground, but even at that it seems to me there is evidence to sustain the verdict. It does not seem useful to send the case back simply on the ground that it is against the weight of the evidence. There is abundant proof to show that the floor was not oiled in the usual way, but in a manner to make it unusually slippery, causing people to fall, as was shown by the evidence of actual occurrences. I vote for affirmance.